Citation Nr: 1701339	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent from November 3, 2008 to December 3, 2009, in excess of 20 percent from December 4, 2009 to December 28, 2010, and in excess of 40 percent from December 29, 2010, forward, for service-connected bilateral hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected deviated nasal septum.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected vestibular disorder.

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected varicocele.

5.  Entitlement to service connection for cataracts as due to exposure to ionizing radiation.

6.  Entitlement to service connection for prostate cancer as due to exposure to ionizing radiation.

7.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to ionizing radiation.

8.  Entitlement to service connection for coronary artery disease (claimed as a heart condition), to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

9.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

10.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

11.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

12.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

13.  Entitlement to service connection for degenerative joint disease of the lumbar spine (a back disability) as due to exposure to ionizing radiation.

14.  Entitlement to service connection for Peyronie's disease as due to exposure to ionizing radiation.

15.  Entitlement to service connection for sterility/infertility, to include as due to exposure to ionizing radiation or as secondary to service-connected varicocele.

16.  Entitlement to service connection for a cervical spine disorder, to include as due to exposure to ionizing radiation.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

18.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II (Agent) 


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Salt Lake City Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the AOJ's compliance with the February 2015 Board Remand is included in both the Duties to Notify and Assist and Remand sections below.

In the June 2015 Substantive Appeal regarding the issues of service connection for diabetes mellitus and sterility/infertility, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  In a July 2016 Report of General Information, the Veteran, through the representative, effectively withdrew the request for a Videoconference Board hearing and requested that the appeal proceed to the Board; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The issues of increased ratings for service-connected bilateral hearing loss, service connection for sterility/infertility, to include as due to ionizing radiation or as secondary to service-connected varicocele, service connection for a cervical disorder, and a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period from October 15, 2009, the Veteran's deviated nasal septum has resulted in less than 50 percent obstruction of both sides of the nasal passage.

2.  For the entire initial rating period from February 9, 2009, the Veteran's vestibular disorder is manifested by dizziness, loss of balance, and staggering.

3.  For the entire initial rating period from March 23, 2009, the Veteran's varicocele has not resulted in complete atrophy of either testis, removal of both testis, voiding dysfunction, renal dysfunction, erectile dysfunction, or urinary tract infection.

4.  There was no prostate, diabetes mellitus, heart, bilateral upper and lower extremity peripheral neuropathy, back, or Peyronie's-related injury or disease in service or for many years thereafter. 

5.  Symptoms of prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

6.  The Veteran was exposed to ionizing radiation in service.

7.  The Veteran's prostate cancer, diabetes mellitus, heart disability, bilateral upper and lower extremity peripheral neuropathy, back disability, and Peyronie's disease are not etiologically related to service, to include in-service exposure to ionizing radiation.

8.  The Veteran's cataracts are etiologically related to in-service exposure to ionizing radiation.

9.  VA did not fail to diagnose and/or treat a preexisting heart disease or injury, and a physician exercising the degree of skill and care ordinarily required of the medical profession should not have reasonably diagnosed the heart disorder and rendered treatment.

10.  The Veteran did not suffer any new or additional disability associated with a heart disability as a result of (not proximately caused by) VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for deviated nasal septum have not been met or more nearly approximated during any part of the initial rating period from October 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6502 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for vestibular disorder have been met for the entire initial rating period from February 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 6204 (2015).

3.  The criteria for a compensable rating for varicocele have not been met or more nearly approximated during any part of the initial rating period from March 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7523 (2016).  

4.  The criteria for service connection for prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016). 

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cataracts have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2016). 

6.  The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeals for higher initial ratings for deviated nasal septum, vestibular disorder, and varicocele, because they are appeals that arise from the Veteran's disagreement with the initial ratings following the grants of service connection for deviated nasal septum, vestibular disorder, and varicocele, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Concerning the appeals for service connection for prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease, in timely letters dated in March 2009, April 2009, November 2009, and January 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2009, April 2009, November 2009, and January 2010 letters also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  VA provided the Veteran with VA examinations in December 2010, April 2015, and May 2015 to assist in determining the etiology and severity of the deviated nasal septum, vestibular disorder, and varicocele.  The VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's deviated nasal septum, vestibular disorder, and varicocele at the time of the examination; as such, the VA examinations, taken together, are adequate for VA purposes.  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeals for higher initial ratings for deviated nasal septum, vestibular disorder, and varicocele.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current prostate cancer, diabetes mellitus, heart disability, bilateral upper and lower extremity peripheral neuropathy, back disability, and Peyronie's disease had onset during service or were otherwise etiologically related to his service, other than a medical opinion that clearly indicates that the Veteran's prostate cancer, diabetes mellitus, heart disability, bilateral upper and lower extremity peripheral neuropathy, back disability, and Peyronie's disease are less likely than not the result of exposure to radiation in service; however, the Board finds that a VA examination is not necessary in order to decide this aspect of these claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that there is no in-service injury, disease, or event (other than exposure to ionizing radiation for which there is a medical opinion); that the Veteran did not in fact have prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, or Peyronie's disease in service; and that any symptoms of prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease were chronic or even shown in service, there is no duty to provide a VA medical examination.  The Board also finds that the weight of the evidence demonstrates no continuity of symptoms of prostate cancer, diabetes mellitus, heart disability, bilateral upper and lower extremity peripheral neuropathy, back disability, and Peyronie's disease since service separation.  Because there is no in-service disease or injury to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or purported opinion could aid in substantiating the current claims for service connection for prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, or Peyronie's disease.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims of service connection for prostate cancer, diabetes mellitus, a heart disability, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

The claim of service connection for cataracts has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (grant of service connection for cataracts), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.   

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Disability Rating for Deviated Nasal Septum

The Veteran seeks a compensable rating for deviated nasal septum.  The Veteran contends generally that this disability is more severe than initially rated, and a compensable rating is warranted.  Specifically, the Veteran contends that he is on medication for the deviated nasal septum, and he must unblock his nose three to four times per day, and two to three times per night.  See September 2015 Notice of Disagreement.

The Veteran's deviated nasal septum is rated under Diagnostic Code 6502, for deviation of the nasal septum.  Diagnostic Code 6502 provides that a 10 percent rating is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97; Diagnostic Code 6502.  In every case where the requirements for a compensable rating are not met, a zero percent rating may be assigned, even if the diagnostic schedule does not provide for such a noncompensable rating.  38 C.F.R. § 4.31.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from October 15, 2009, the Board finds that the criteria for a compensable initial disability rating for the deviated nasal septum have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.97.  According to the VA examination reports and VA outpatient treatment records, while the Veteran does have a deviated nasal septum, he does not have more than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  On VA examination in December 2010, the Veteran reported interference with breathing through the nose and pain, which resulted in lack of sleep and being tired during the day.  Upon physical examination, nasal obstruction and the percentage of obstruction in the right nostril was 20 percent and 30 percent in the left nostril.  More recently, on VA examination in May 2015, a deviated nasal septum was confirmed, but the Veteran was without 50 percent or more obstruction on either side of the nasal passages; neither was complete obstruction present on either side.  No other nasal symptomatology directly related to this service-connected disability (deviated nasal septum) was noted by the either the December 2010 or May 2015 VA examiner.  

In this regard, the Board has considered the applicability of other diagnostic codes; however, the Veteran's deviated nasal septum is not shown to involve any other factor that would warrant rating under any other provision of the rating schedule for nasal disorders.  This disability is not shown to result in nasal polyps, recurrent episodes of sinusitis, or other symptoms which would result in a higher rating under other pertinent diagnostic criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  The Board notes that, in the December 2010 VA examination report, the VA examiner indicated that the Veteran had rhinitis; however, the December 2010 VA examiner also opined that the rhinitis is believed to be vasomotor in origin because it responds to nasal decongestants and worsens without it.  Indeed, the May 2015 VA examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the deviated nasal septum.  Even assuming, arguendo, that the rhinitis is associated with the service-connected deviated nasal septum, the December 2010 VA examiner also indicated that the Veteran did not have nasal polyps, and did not have 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

As such, the Board finds that the Veteran's deviated nasal septum has not been manifested by symptomatology more nearly approximating the criteria for a compensable rating under Diagnostic Code 6502 at any time during the initial rating period under appeal.  The Board does not find evidence that the initial rating assigned for the deviated nasal septum should be higher for any other separate period based on the facts found during the initial appeal period from October 15, 2009.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial compensable rating from October 15, 2009.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for Vestibular Disorder

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, for peripheral vestibular disorders.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code."  38 C.F.R. § 4.87, Diagnostic Code 6204.  

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099.

The Board first finds that the objective findings support a diagnosis of vestibular disequilibrium.  As noted in the February 2015 Board decision, in a January 2010 private treatment record, after a physical examination, the Veteran was diagnosed with peripheral and central vestibular deficit and weakness.  In an August 2010 private treatment record, the Veteran's private treating physician diagnosed a vestibular injury.  A June 2012 QTC VA examination also diagnosed vertigo.

The Board next finds that a higher initial rating of 30 percent for the vestibular disorder is warranted.  In the September 2015 Notice of Disagreement, the Veteran indicated that he must hold on to the handicapped bar in the shower and has a chair to prevent him from falling due to dizziness.  He also indicated that these are daily episodes, not monthly episodes.  During a VA examination in May 2015, the Veteran characterized the vestibular disorder as a sensation of "falling."  He also reported that the sensation of falling is intermittent and specific to certain activities, such as positioning at high elevations or riding in open-caged elevators.  Upon physical examination, the May 2015 VA examiner indicated that the Veteran had staggering as a symptom attributable to the vestibular disorder with a frequency of less than once per month.  

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given his credible complaints of dizziness and staggering, combined with the VA examination reports and private treatment records, which show objective findings of a vestibular disorder during the appeal period, the Board finds that an initial disability rating of 30 percent under Diagnostic Code 6204 is warranted.  While the May 2015 VA examination report indicated staggering occurring less than once per month, the criteria for the 30 percent rating require only occasional, not constant, staggering.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology for the vestibular disorder closely approximates that for dizziness and occasional staggering, warranting a 30 percent disability rating for the entire initial rating period on appeal from February 9, 2009.  38 C.F.R. § 4.124a.  A 30 percent disability rating represents the maximum schedular rating available under the schedular criteria of Diagnostic Code 6204.  Additionally, the Board finds no other applicable diagnostic codes that would afford the Veteran a higher disability rating.  See Schafrath, 1 Vet. App. at 589.

Initial Disability Rating for Varicocele

The Veteran seeks a compensable rating for service-connected varicocele.  Specifically, he contends that the varicocele has resulted in atrophy of both testes, and the left testicle was removed years ago.  See September 2015 Notice of Disagreement.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  In this case, the Veteran's varicocele is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7523, for complete atrophy of the testis.  

Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a maximum 20 percent rating for complete atrophy of both testis.  38 C.F.R. § 4.115b (2016).  Atrophy is defined as "a wasting away; a diminution in the size of a cell, tissue, organ or part."  See Dorland's Illustrated Medical Dictionary 157 (28th ed. 1994).

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a maximum 30 percent rating for removal of both testes.  Id.

After a review of all the evidence, both lay and medical, for the entire initial rating period from March 23, 2009, the Board finds that the criteria for a compensable initial disability rating for the varicocele have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.115b.  On VA examination in April 2015, the Veteran complained of occasional groin pain associated with straining or lifting, but was asymptomatic as to the varicocele at the time of the April 2015 VA examination.  Upon physical examination, the VA examiner indicated that the testes were abnormal and the sizes, bilaterally, were a half to one-third of normal.  

The Board acknowledges the Veteran's contention that the left testis was removed years ago.  See September 2015 Notice of Disagreement.  However, upon physical examination, the April 2015 VA examiner explicitly indicated that the Veteran has not had an orchiectomy.  Indeed, while the VA examiner noted that the testes were abnormal in size, upon examination, the VA examiner did not indicate that either testis had been removed.  Rather, the VA examiner noted that both testes were present, but had atrophied to a half to one-third of the normal size.  Even assuming, arguendo, that the Veteran's left testis was removed, the Veteran does not contend, and the evidence does not show, that both testes were removed.  As such a compensable (30 percent) initial disability rating is not warranted under Diagnostic Code 7524 for any period.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524.

The Board has also considered whether a higher initial rating is warranted under any other diagnostic code.  Schafrath, 1 Vet. App. at 595.  As there has been no diagnosis of, or treatment for, any other disorder of the genitourinary system, the additional diagnostic codes under 38 C.F.R. § 4.115b are not applicable.  In addition, as the Veteran did not report, and the medical evidence does not show, that the Veteran is under a treatment plan that includes taking medication for the diagnosed condition (varicocele), or has renal dysfunction, voiding dysfunction, erectile dysfunction, or urinary tract infection associated with the service-connected varicocele.  See 38 C.F.R. §4.115a; see also April 2015 VA Examination Report.

As such, the Board finds that the Veteran's varicocele has not been manifested by symptomatology or findings more nearly approximating the criteria for a compensable rating under Diagnostic Code 7523 at any time during the initial rating period under appeal.  The Board does not find evidence that the initial rating assigned for the varicocele should be higher for any other separate period based on the facts found during the initial appeal period from October 15, 2009.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Fenderson at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial compensable rating from October 15, 2009.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's deviated nasal septum has manifested as difficulty breathing resulting in lack of sleep and being tired during the day, with less than 50 percent nasal obstruction, bilaterally, and without polyps.  The rating criteria specifically provide for ratings based on the presence of nasal obstruction (38 C.F.R. § 4.97, Diagnostic Code 6502); however, the rating criteria does not contemplate the symptom of difficulty breathing resulting in lack of sleep and being tired during the day.  Accordingly, the rating criteria do not reasonably describe the Veteran's disability level and symptomatology for deviated nasal septum.  Nevertheless, even if the scheduler rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms," which include marked interference with employment and frequent periods of hospitalization.  Here, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment or frequent periods of hospitalization due to difficulty breathing resulting in lack of sleep and being tired during the day caused by the deviated nasal septum.  Thun, 22 Vet. App. at 115-116.  Specifically, during the December 2010 VA examination, the VA examiner indicated that difficulty breathing resulting in lack of sleep and being tired during the day did not interfere with employment and did not indicate that the Veteran required hospitalization as a result of any deviated nasal septum symptoms.  In the May 2015 VA examination report, the VA examiner explicitly indicated that symptoms caused by the deviated nasal septum did not impact the Veteran's ability to work.  As such, referral for extraschedular consideration is not required for deviated nasal septum.

The Board next finds that all the symptomatology and impairment caused by the vestibular disease is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's vestibular disorder is manifested by dizziness, loss of balance, and staggering.  The rating criteria specifically provide for ratings based on the presence of dizziness and staggering (38 C.F.R. § 4.87, Diagnostic Code 6204).  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The 30 percent schedular rating fully contemplates all the symptoms and functional impairment related to the service-connected vestibular disorder.

The Veteran's varicocele is manifested by incomplete atrophy of the testes and occasional pain when straining or lifting associated with the atrophied testes.  The rating criteria specifically provide for rating atrophy of the testes (38 C.F.R. § 4.115b, Diagnostic Code 7523).  The complaint of testicular pain is not contemplated by the rating criteria.  Accordingly, the rating criteria do not reasonably describe the Veteran's disability level and symptomatology for varicocele.  38 C.F.R. § 3.321(b)(1)).  Here, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment or frequent periods of hospitalization due to the pain caused by the varicocele.  Thun at 115-116.  Specifically, during the April 2015 VA examination, the VA examiner did not indicate that the testicular pain required hospitalization and only interfered with employment to the extent that the Veteran would not be capable of heavy or even moderate lifting, which does not rise to the level of marked interference with employment.  As such, referral for extraschedular consideration is not required for varicocele. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected deviated nasal septum, vestibular disorder, and varicocele are either specifically contemplated by the criteria discussed above, or the symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  In the absence of exceptional factors associated with deviated nasal septum, vestibular disorder, and varicocele, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Cataracts and Peyronie's disease are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Prostate cancer (as a malignant tumor), diabetes mellitus, coronary artery disease (as a cardiovascular-renal disease), peripheral neuropathy (as an organic disease of the nervous system), and degenerative joint disease (as arthritis) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as prostate cancer (as a malignant tumor), diabetes mellitus, coronary artery disease (as a cardiovascular-renal disease), peripheral neuropathy (as an organic disease of the nervous system), and degenerative joint disease (as arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of a current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include prostate cancer, diabetes mellitus, cataracts, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative joint disease, or Peyronie's disease.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 (b)(2), "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include certain enumerated diseases, including prostate cancer and posterior subcapsular cataracts.  Diabetes mellitus, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative joint disease, and Peyronie's disease are not, however, listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2).

Nevertheless, if a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The Board reads 38 C.F.R. § 3.311(b)(4) as instructing that VA shall treat these diagnoses (other than those listed in 38 C.F.R. § 3.311(b)(2)) as radiogenic diseases for the purpose of applying the mandated procedures (i.e., determinations of exposure and dose, initial review of claims, and review by the Under Secretary for Benefits) if the claimant has submitted competent medical evidence indicating that they are radiogenic diseases.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing (as is the case here) and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Compensation Under 38 U.S.C.A. § 1151 for a Heart Disability

In the June 2011 claim, the Veteran, through his representative, contended that VA's failure to timely diagnose or properly treat the current heart disability allowed the continuance or natural progress of the disease.  This is a contention of fault and, more particularly, of negligence.  While a veteran is not required to plead or prove negligence under 38 U.S.C.A. § 1151 to meet the fault requirement, and VA is precluded from interpreting the higher standard of fault of negligence into 38 U.S.C.A. § 1151, nevertheless, drawing from the common law of torts, VA's General Counsel has interpreted that a veteran may raise negligence as the theory of fault under 38 U.S.C.A. § 1151.  See VAOPGCPREC 05-01; 38 C.F.R. § 19.5 (2016) (stating that the Board is bound by precedent opinions of VA's General Counsel).

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

The regulations provide that, benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or 
(ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As in this case, when compensation is claimed for the continuance or natural progress of a disease or injury, the care, treatment, or examination furnished by VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In other words, the assertion and facts to be proved are that: (1) VA failed to diagnose and/or treat a preexisting disease or injury, (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01.  

Pursuant to the February 2015 Board Remand, a VA medical opinion was obtained in April 2015.  In the April 2015 VA medical opinion, the VA examiner noted the history regarding the Veteran's heart disability.  In particular, the VA examiner indicated that the Veteran had no prior history of cardiovascular disease prior to August 2002 (when he first sought treatment for cardiovascular problems), and the Veteran had never been treated for hypertension or hypercholesterolemia prior to August 2002.  The VA examiner noted that the Veteran had a normal activity level for a 64 year old and had no restrictions. 

In August 2002, the Veteran presented to a private medical center, Valley View Hospital, for urgent care for complaints of chest pain.  At that time, the Veteran was diagnosed and treated appropriately for an acute myocardial infarction.  Since a larger, private, cardiac facility was unable to accept the Veteran for further care, he was urgently flown to the VA Medical Center (VAMC) in Salt Lake City that day.  The April 2015 VA examiner indicated that the Veteran was received, stabilized, and treated appropriately in the intensive care unit (ICU) at the Salt Lake City VAMC.  The next day, the Veteran underwent cardiac catheterization with angioplasty and stenting of a left circumflex coronary artery lesion.  The Veteran spent four days in the ICU and had a satisfactory recovery.  

The April 2015 VA examiner stated that he could see nothing in the records indicative of substandard care at VA, and could see nothing indicative of any failure to diagnose or treat any preexisting heart disease or injury as there was no indication prior to the August 2002 myocardial infarction of cardiac dysfunction.  The VA examiner further opined that he could not see that any treating physician could have reasonably been expected to have diagnosed the heart problem or rendered treatment prior to August 2002 since there is no indication of the Veteran having suffered a disability which could have been avoided with proper diagnosis and treatment.  

Significantly, when questioned by the April 2015 VA examiner about his perceptions of his cardiac care by VA, the Veteran stated, "I guess they did all right," and offered no specific complaints about the diagnosis, treatment, or adequacy of VA care.  The only complaint the Veteran mentioned to the April 2015 VA examiner is that he was told "once you have been a heart patient here at the VA, you will always be our responsibility."  The Veteran reported that he had only been contacted twice by the VA Cardiology Clinic for followup since 2002.  Regardless, the April 2015 VA examiner concluded that there was no evidence of inappropriate treatment by VA of the Veteran.  Specifically, the April 2015 VA examiner noted that the Veteran is seen regularly by his primary care physician at the Salt Lake City VAMC (most recently in September 2014) for routine preventive medicine review and treatments, as well as by his two private cardiologists.  The April 2015 VA examiner also indicated that the Veteran is on appropriate medications and is doing well from a cardiac standpoint.

After a careful consideration of all the evidence, the Board finds that the weight of the evidence is against the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disability.  In this regard, the Board has specifically considered the Veteran's contentions that VA failed to properly diagnose and timely treat the heart disability.  However, VA did not fail to diagnose and/or treat a preexisting heart disease or injury, and a physician exercising the degree of skill and care ordinarily required of the medical profession should not have reasonably diagnosed the heart condition and rendered treatment.  In addition, the Veteran did not suffer any new or additional disability associated with a heart disability that was proximately caused by VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  As determined by the April 2015 VA examiner, who reviewed the Veteran's medical history in detail, there was no indication of cardiac dysfunction prior to the August 2002 myocardial infarction, and the Veteran has been treated appropriately for the heart disability since that time.  

The only evidence provided by the Veteran in support of the claim are his own general statements asserting improper care on the part of VA; indeed, more recently, during the April 2015 VA examination, the Veteran did not specify his complaints about the diagnosis, treatment, or adequacy of VA care.  Regardless, the Board finds that, as a lay person, under the facts of this case that involve questions of the onset and progression of a heart disability, specific signs and testing for a heart disability, standards of testing for a heart disability, and knowledge of the likely efficacy of treatment of a heart disability, the Veteran is not competent to make a determination as to whether the proper standard of care was provided to the Veteran.  In this regard, such an inquiry is medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  Specifically, rendering an opinion as to whether the Veteran's heart disability is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of the heart disability, and knowledge of medical diagnostic procedures and standards of care, which are beyond the Veteran's scope.  Therefore, as the Veteran is not competent to render an opinion as to whether VA failed to timely diagnose and properly treat his heart disability, the Board accords such statements little probative weight. 

In short, the Board finds that the preponderance of the evidence is against the appeal for compensation under 38 U.S.C.A. § 1151 for a heart disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher (compensable) initial disability rating for service-connected deviated nasal septum is denied.

An initial disability rating of 30 percent, but no higher, for service-connected vestibular disorder is granted.

A higher (compensable) initial disability rating for service-connected varicocele is denied.

Service connection for cataracts as due to exposure to ionizing radiation is granted.

Service connection for prostate cancer as due to exposure to ionizing radiation is denied.

Service connection for diabetes mellitus, type II, as due to exposure to ionizing radiation is denied.

Service connection for coronary artery disease (claimed as a heart condition), to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II, is denied.

Service connection for right upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II, is denied.

Service connection for left upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II, is denied.

Service connection for right lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II, is denied.

Service connection for left lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II, is denied.

Service connection for degenerative joint disease of the lumbar spine as due to exposure to ionizing radiation is denied.

Service connection for Peyronie's disease as due to exposure to ionizing radiation is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of increased ratings for service-connected bilateral hearing loss, service connection for sterility/infertility and a cervical spine disorder, and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Increased Ratings for Bilateral Hearing Loss

In the February 2015 Remand, the Board instructed the AOJ to schedule the Veteran for a VA compensation audiology examination in light of the specific assertion of worsening since the last VA examination.  The Board also instructed the AOJ to obtain the audiometric results documenting the puretone thresholds in decibels that were recorded during a VA comprehensive audiometry threshold examination in October 2012.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  While the AOJ afforded the Veteran a VA audiology examination in March 2016, it does not appear that the AOJ obtained the audiometric results from the October 2012 VA comprehensive audiometry threshold examination.  

Service Connection for Infertility/Sterility

As discussed in the February 2015 Remand, the Board recognizes that the Veteran had on-site participation in a radiation-risk activity on May 28, 1957 as part of Operation Plumbbob, and is a radiation-exposed veteran for VA compensation purposes.  Pursuant to the February 2015 Board Remand, which instructed the AOJ to provide a Statement of the Case as to the issue of service connection for sterility/infertility, the Veteran timely perfected an appeal of service connection for infertility/sterility in a June 2015 Substantive Appeal following the issuance of a May 2015 Statement of the Case.  In the February 2015 Board Remand, the AOJ was also instructed to undertake the development actions regarding completion of the mandated procedures of 38 C.F.R. § 3.311 if the Veteran perfected an appeal as to service connection for infertility/sterility.  In particular, the AOJ did not refer the issue to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).  As this action was not completed, the issue must be remanded for this reason alone.  Stegall at 268.

In addition, in an April 2014 VA examination of the service-connected varicocele, the VA examiner stated:

[The Veteran] was seen by a private urologist in California soon after discharge, though the records are not available for review.  This physician again noted the [left] varicocele and did [a] sperm count evaluation of ejaculate in an effort to ascertain the reason for the [V]eteran's inability to father a child.  [The Veteran] states that the sperm counts were very low, which is quite plausible, as this is a common side-effect of varicoceles...In the years since, [the Veteran] has been unable to have children in spite of being able to obtain and sustain an erection sufficient for intercourse until about 2009 (when he would have been over 70 years old).

In light of the evidence suggesting that the infertility/sterility is secondary to the service-connected varicocele, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).  For these reasons, an addendum medical opinion is also warranted to assist in determining the relationship, if any, between the infertility/sterility and the service-connected varicocele.

Service Connection for a Cervical Spine Disorder

Since the February 2015 Board Remand, the Veteran perfected an appeal of service connection for a cervical spine disorder.  Specifically, the Veteran contends that the service spine disorder is a result of his duties as a rifleman during service.  In the alternative, the Veteran contends that he experienced radiation exposure due to on-site participation in Operation Plumbbob, a series of atmospheric atomic detonations, which occurred at the Nevada Test Site from May 28 to October 7, 1957.  

The Veteran has submitted copious medical treatises and articles from the internet indicating that the cervical spine disorder (which is not one of the enumerated diseases listed under 38 C.F.R. § 3.311(b)(2)) is caused by radiation exposure.  As such, the Board finds that the Veteran submitted competent scientific and medical evidence that the claimed cervical spine disorder is related to exposure to ionizing radiation to warrant an opinion on this question.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, while it is unclear whether the Veteran is currently diagnosed with a cervical spine disability, the Veteran generally contends that he has cervical spine (neck) pain.  A VA examination was not conducted and there is no other medical opinion of record regarding the etiology of a cervical spine disability.  As such, the Board finds that a VA examination is warranted to assist in determining the etiology of any current cervical spine disability.  McLendon, 
20 Vet. App. at 79.


TDIU

The Board finds that any decision with respect to the rating and service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for higher ratings and service connection currently on appeal because a hypothetical grant of the pending rating and service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of increased ratings for service-connected bilateral hearing loss, service connection for sterility/infertility, service connection for a cervical spine disorder, and a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record the audiometric results documenting the bilateral puretone thresholds in decibels from October 29, 2012.  Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the VA treatment record is unavailable.

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current cervical spine (neck) disability.  Following a review of all relevant evidence from the electronic file, to include on VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in neck pain?

If the Veteran does not have a diagnosed disability manifesting in neck pain, the VA examiner should so state.

b) If the Veteran has a current cervical spine disability manifesting in neck pain, is it as likely as not (50 percent probability or greater) that the neck disability began during service or is etiologically related to active service, to include as a rifleman during service?

In rendering the opinion requested in paragraph b), the VA examiner should assume, as fact, that the Veteran's military occupational specialty during service was rifleman.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. For the appeals of service connection for sterility/infertility and a cervical spine disorder, refer the issues of sterility/infertility and a cervical spine disorder to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).  The referral should include the dose estimate from the Under Secretary for Health.  

The appeal of service connection for a cervical spine disorder should only be referred for the action in paragraph 3) if, and only if, the Veteran has a current cervical spine disability manifesting in neck pain.

4. Request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in urology is preferred, but not required.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current infertility/sterility is caused by the service-connected varicocele?

b)  If not caused by the service-connected varicocele, is it at least as likely as not (50 percent probability or greater) that the infertility/sterility is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected varicocele?  If the VA examiner opines that the infertility/sterility is aggravated by the service-connected varicocele, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs a) through c), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of infertility/sterility.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the VA examiners with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examination and addendum medical opinion do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.  Stegall at 268; 38 C.F.R. § 4.2 (2016).

6. After completion of the above and any additional development deemed necessary, the claims of increased ratings for service-connected bilateral hearing loss, service connection for sterility/infertility, service connection for a cervical spine disorder, and a TDIU should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


